Citation Nr: 1043380	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-38 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2  Entitlement to service connection for a disorder of the left 
shoulder.

3.  Entitlement to service connection for a disorder of the 
cervical spine. 

4.  Entitlement to service connection for a disorder of the right 
knee.

5.  Entitlement to service connection for a right testicular 
condition

6.  Entitlement to service connection for a left testicular 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION


The Veteran served on active duty from July 1984 to September 
2005.  His awards and decorations include a Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals (Board) 
from November 2005 and May 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran provided testimony at a travel Board hearing held 
before the undersigned Veterans Law Judge (VLJ) in July 2010.  A 
transcript of that hearing is of record.  During the hearing, the 
parties agreed to hold the record open for 60 days to allow for 
the submission of additional evidence.  No additional evidence 
was received following the hearing.

The service connection claims for disorders of the cervical 
spine, right knee and the testicles are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The evidence of record is in equipoise as to whether the 
Veteran's currently diagnosed tinnitus is etiologically related 
to his military service.

2.  The evidence of record does not include a current clinical 
diagnosis of a left shoulder disorder.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, 
tinnitus was incurred in active military service.  38 U.S.C.A. §§ 
1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010).

2.  The criteria for the grant of service connection for a right 
shoulder disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in letters dated in December 2006 and October 2007, 
wherein the Veteran was advised of the provisions relating to the 
VCAA.  The Veteran was advised that VA would assist him with 
obtaining relevant records from any Federal agency, which may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), or 
from the Social Security Administration.  With respect to private 
treatment records, the letter informed the Veteran that VA would 
make reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA.

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date as 
was discussed in the Dingess case in December 2006 and October 
2007.  Subsequent adjudication of the claims on appeal was 
undertaken in a Statement of the Case (SOC) issued in September 
2008.  This cured any defect as to the timing of the notice.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured 
failure to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the issues on appeal has been 
obtained.  The Veteran's service treatment records (STRs) were 
obtained.  The Veteran mentioned that he had received post-
service treatment for some of his claimed disorders from VA, the 
records of which are not on file.  However, in hearing testimony 
provided in 2010, the Veteran made no mention of ever receiving 
any VA treatment from VA for the left shoulder.  Moreover,  
examinations addressing left shoulder symptomatology were 
conducted in May 2005 and November 2007.  In addition VA audio 
examinations were conducted in March and November 2007.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds that VA has complied, to 
the extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Service Connection Claims

Generally, in order to establish direct service connection for a 
claimed disorder, there must be (1) evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b).  If chronicity in service is not established, 
a showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system, may be also be established on a 
presumptive basis by showing that such a disease manifested 
itself to a degree of 10 percent or more within one year from the 
date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed 
under the law to have had its onset in service even though there 
is no evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

The Board notes that the presumption afforded under 38 U.S.C.A. § 
1154(b) is applicable in this case since a review of the 
Veteran's service file indicates that he participated in combat 
during his period of service as shown by virtue of his receipt of 
a Combat Infantryman Badge.  The provisions of 38 U.S.C.A. § 
1154(b) (West 2002) state, in pertinent part, that in any case 
where a veteran is engaged in combat during active service, lay 
or other evidence of service incurrence of a combat related 
disease or injury will be considered sufficient proof of service 
connection if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence during service, and, to 
that end, VA shall resolve every reasonable doubt in favor of the 
veteran.

      A.	Tinnitus

The Veteran filed a service connection claim for tinnitus in 
November 2006.  

The STRs, include a May 2005 examination report reflecting that 
clinical evaluation of the ears was normal and that the Veteran 
denied having ear trouble.  

A VA audiological examination was conducted in March 2007 and the 
claims folder was reviewed.  The Veteran gave a history of 
bilateral, recurrent tinnitus and reported that the onset of this 
condition was during military service, gradually worsening over 
time.  Recurrent, bilateral, subjective tinnitus was diagnosed.  
The examiner indicated that military acoustic trauma was conceded 
and noted that service connection was in effect for hearing loss.  
It was observed that the STRs and separation examination report 
was negative for mention, complaints or diagnosis of tinnitus.  
The examiner stated that the Veteran's described tinnitus was 
inconsistent with the recurrent and pervasive tinnitus associated 
with acoustic trauma/hearing loss.  Therefore, the examiner 
opined that it was less likely than not that caused by or the 
result of in-service acoustic trauma.  In closing, the examiner 
indicated that he could not attribute an etiology to the 
Veteran's tinnitus without resort to speculation.  

A second VA audio examination was conducted in November 2007, by 
the same audiologist who had conducted in March 2007 VA 
examination.  The Veteran gave a history of constant, bilateral 
tinnitus, present since service.  Constant, bilateral, and 
subjective tinnitus was diagnosed.  The examiner indicated that 
hearing had been within normal limits on evaluations conducted in 
both March and November 2007, and opined that tinnitus was less 
likely than not due to a hearing loss etiology or military noise 
exposure.  The audiologist again stated that he felt that he 
could not determine the etiology of tinnitus without resort to 
mere speculation.  

The Veteran presented testimony at a travel Board hearing held in 
July 2010.  He indicated that he did not having any ear problems 
such as ringing or buzzing prior to service.  He mentioned that 
during service he was exposed to acoustic trauma from small arms 
fire, explosions and loud vehicles, and first noticed symptoms of 
tinnitus in 2000, which had persisted since that time.  

Analysis

In essence, the Veteran contends that his claimed tinnitus 
disability resulted from in-service noise exposure while serving 
for over 20 years with the Unites States Army in various 
capacities including as an aviation operations specialist and as 
a weapons sergeant.  

As noted above, in order to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
two.  See Hickson, 12 Vet. App. at 253.

It is undisputed that the Veteran currently experiences bilateral 
tinnitus, as shown by VA examination reports of March and 
November 2007, which include diagnoses of tinnitus.  Hickson 
element (1) is therefore satisfied.

With respect to Hickson element (2), the Veteran's STRs do not 
indicate that tinnitus was diagnosed during service. 

Concerning in-service injury, in a statement provided in August 
2007, the Veteran explained that his military duties as an 
aviation operations specialist placed him in a noise hazard 
environment, working around helicopters on the light line and at 
the gunnery range.  He also noted that he was assigned to a field 
artillery unit for a year and a half, with exposure to acoustic 
trauma from big weapons and small arms.  The RO has already 
conceded that the Veteran experienced in-service noise exposure 
in conjunction with granting service connection for left ear 
hearing loss, and the examiner who conducted the March and 
November 2007 similarly conceded exposure to acoustic trauma in 
service.  Similarly, the Board has no reason to question the 
credibility of the Veteran's statements and testimony as to this 
issue and it is noted that acoustic trauma would certainly be 
consisting with the Veteran's documented duties during service.  
As a combat Veteran, his lay evidence of inservice incurrence is 
accepted as sufficient proof, since his assertions are consistent 
with the circumstances, conditions, and hardships of such 
service.  See 38 U.S.C.A. § 1154(b).  Therefore, for the purposes 
of this decision, the Board concludes that the Veteran sustained 
exposure to acoustic trauma during service.

Tinnitus is, by definition "a noise in the ears, such as ringing, 
buzzing, roaring, or clicking.  It is usually subjective in 
type."  See Dorland's Illustrated Medical Dictionary, 1914 (30th 
ed. 2003).  Because tinnitus is "subjective," its existence is 
generally determined by whether or not the veteran claims to 
experience it. For VA purposes, tinnitus has been specifically 
found to be a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  In addition, to providing statements and 
testimony to the effect of sustaining acoustic trauma in service, 
the Veteran has also indicated that he has experienced symptoms 
of tinnitus since about 2000, persistent thereafter.  The 
provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection, but ease the combat veteran's 
burden of demonstrating the occurrence of some inservice incident 
to which the current disability may be connected. Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  As such , there is 
sufficient evidence to satisfy Hickson element (2), in-service 
incurrence of injury, in the form of both acoustic trauma and 
manifestations of tinnitus.

Finally, with respect to crucial Hickson element (3), nexus or 
relationship, the question presented in this case, is the 
relationship, if any, between the Veteran's tinnitus and his 
military service.  In view of the Veteran's in-service noise 
exposure and his combat status, the Board finds his lay 
assertions regarding continuity and chronicity of tinnitus in and 
since service to be probative, credible, and persuasive, as well 
as being indicative that he has had bilateral tinnitus since 
service as a result of acoustic trauma in service. 

Although on two occasions, March and November 2007, a VA 
audiologist unable to relate the Veteran's tinnitus to his in-
service acoustic trauma, the Board finds that at the very least, 
there exists an approximate balance of evidence for and against 
the Veteran's tinnitus claim.  When the evidence for and against 
the claim is in relative equipoise, by law, the Board must 
resolve all reasonable doubt in favor of the appellant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  
Accordingly, with resolution of doubt in the Veteran's favor, the 
Board concludes that a grant of service connection for tinnitus 
is warranted.

	B.  Left Shoulder

The claim on appeal was filed in April 2005, at which time the 
Veteran indicated that his left shoulder problems began in 
February 2005.

The STRs reflect that in February 2005, the Veteran was seen with 
complaints of left shoulder strain following lifting equipment 
the previous week, assessed as deltoid strain.  When seen in 
March 2005, the Veteran gave a history of left shoulder pain for 
3 months.  The left shoulder was normal on inspection and 
palpation with full range of motion.  An impression of shoulder 
pain due to possible impingement vs. shoulder lesion was made.  A 
May 2005 examination report noted mild crepitus in the left 
shoulder.  The Veteran reported that he sustained left shoulder 
pain in 2004 after lifting equipment, for which he was treated 
thereafter.  He stated that the left shoulder condition was 
manifested by symptoms of pain on pulling and pushing, alleviated 
by stretching.  Examination revealed no limitation of motion - to 
include on repetitive testing, no joint laxity and no weakness.  
X-ray films of the left shoulder were normal.  The examiner 
concluded that there was no clinical evidence of a disability of 
the left shoulder.  

A June 2005 STR indicates that the Veteran had experienced left 
shoulder pain off and on since 2003, assessed as bursitis.  An 
entry dated in July 2005 reveals that there had been a marked 
reduction in left shoulder discomfort and that the Veteran was 
able to abduct the arm without difficulty.  When seen in 
September 2005, there was no crepitus or locking and the left 
shoulder had full range of motion.  An assessment of shoulder 
spasm was made.  

A VA examination (spine) was conducted in November 2007 at which 
time X-ray films of the left shoulder were taken which were 
normal.  

The Veteran presented testimony at a travel Board hearing held in 
July 2010.  He indicated that his initial left shoulder injury 
occurred in 2003 or 2004 while lifting and loading footlockers 
into a truck.  He indicates that since that time, he has 
experienced pain and discomfort when working out.  He indicated 
that no shoulder disorder had ever been diagnosed (apparently 
post-service).  

Analysis

The Veteran maintains that a currently claimed left shoulder 
disorder had its onset in February 2005 when he was lifting and 
loading heavy boxes, and has been painful since that time.  The 
Veteran does not maintain, nor does the evidence reflect that the 
claimed left shoulder disorder is secondarily related to any 
service-connected condition, nor is it claimed as a manifestation 
of an undiagnosed illness warranting consideration under the 
provisions of 38 C.F.R. § 3.317.

In this case, Hickson element (1) is lacking.  Regardless of the 
theory of entitlement raised, the evidence on file does not 
contain any current diagnosis of a left shoulder disorder.  The 
existence of a current disability is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if the disability resolves prior to the adjudication 
of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
In this case, the service connection claim for a left shoulder 
disorder was filed in April 2005.  The Board acknowledges that 
complaints relating to the left shoulder were shown in February 
and March 2005.  However, the only manifestations shown 
thereafter were symptoms of crepitus (May 2005) a single acute 
episode of bursitis/inflammation of the bursa (June 2005) and a 
sole notation of symptoms of spasms (September 2005), none of 
which are chronic disabilities in and of themselves.  
Significantly, examinations of May 2005 and November 2007 failed 
to reveal any clinical indication of a left shoulder disability, 
to include on X-ray films.  Essentially, in the absence of a 
diagnosis of a left shoulder disability, service connection is 
not warranted under any potentially applicable theory of 
entitlement.  See also Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997).

The Board reiterates that it does not doubt that the Veteran 
currently experiences pain in the left shoulder as he has 
reported, both upon examination of 2005 and in hearing testimony 
presented in 2010.  To the extent that the Veteran currently has 
left shoulder pain, this in and of itself is not a disorder for 
which service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted."); dismissed in part and vacated in 
part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  Essentially, the evidence of record simply 
does not show any clinical pathology underlying the claimed left 
shoulder pain, nor does the Veteran even maintain that his 
claimed shoulder disability is manifested by any symptoms other 
than pain. 

The Board has considered the Veteran's lay assertions that he has 
a left shoulder disability. While the Veteran is generally 
considered competent to report symptoms; a lay person such as the 
Veteran is not competent to offer an opinion on complex medical 
questions, such as rendering a diagnosis or offering an opinion 
as to the underlying etiology of his symptoms; essentially it is 
beyond the Veteran's competency to diagnose himself with a left 
shoulder disability.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken leg, 
but not competent to provide evidence as to more complex medical 
questions).  Moreover, the available clinical evidence does not 
reflect that any current clinical disability of the left shoulder 
has been shown.  

The Board has also considered the applicability of the provisions 
of 38 U.S.C.A. § 1154(b).  However these provisions relates only 
to the issue of service incurrence, and not to whether the 
Veteran has a current disability or whether a current disability 
is linked to the incident in service.  

For the reasons and bases set forth above, the service connection 
claim for a left shoulder disorder must be denied.  The evidence 
in this case is not so evenly balanced so as to allow application 
of the benefit- of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2010).


ORDER

Service connection for tinnitus is granted.

Entitlement to service connection for a left shoulder disorder is 
denied.


REMAND

Additional development is required with respect to the service 
connection claims for disorders of the cervical spine, right knee 
and the testicles.  

With respect to the service connection claim for a disorder of 
the cervical spine, the Veteran maintains that in both January 
and March 2005, while deployed to Iraq, he went on sick call due 
to complaints of neck pain.  STRs reflect that the Veteran was 
treated for cervical strain in January 2005.  Subsequently, upon 
examination of May 2005, no clinical disability of the cervical 
spine was shown.  Significantly, in a statement provided in 
October 2009, the Veteran indicated that he had received post-
service treatment for the cervical spine at the VA outpatient 
clinic in Daytona Beach, FL.  Subsequently, in hearing testimony 
presented in 2010, the Veteran mentioned that arthritis of the 
neck had been diagnosed during the past year (apparently by VA).  
However, no VA treatment or outpatient records are currently on 
file.  

With respect to the right knee disorder, the Veteran indicated 
that in May 2005, he went on sick call, with complaints of right 
knee pain.  He stated that no X-ray films were taken at that 
time.  STRs reflect that the Veteran was seen for complaints of 
right knee pain in May 2005, assessed as patellar tendonitis.  
The Board notes that an examination of May 2005 revealed no 
clinical disability of the right knee.  He also indicated that a 
private medical record of May 2006 had assessed possible tiny 
joint effusion of the right knee; that record is on file.  In 
hearing testimony presented in 2010, the Veteran mentioned that 
X-ray films of the right knee had been taken within in the year 
(apparently by VA), but could not remember the findings 
associated with those films.  

The Veteran has also claimed service connection for disorders of 
the testicles, to include varicocele.  He points out that during 
service he was seen for complaints of pain in the left lower 
abdomen in December 2004 and March 2005; a March 2005 STR record 
confirms such complaints and reflects that an assessment of 
adhesions v. nerve/vessel entrapment was made.  Upon examination 
of May 2005, the Veteran complained of left testicle discomfort 
in 2000 and gave a history of bilateral inguinal hernia repair in 
1985.  No clinical disorder of either testicle was found on 
examination.  Private medical records of April 2006 reflect that 
both varicocele and hydrocele were diagnosed.

At this point, no VA treatment or outpatient records are 
currently on file and the Veteran has mentioned that such records 
exist and pertain to his claimed conditions.  The Board notes 
that records generated by VA facilities that may have an impact 
on the adjudication of a claim are considered to be 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
VA must obtain outstanding VA records, as have been identified in 
this case.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

In addition, it is not clear at this point whether the Veteran 
has current disabilities affecting the cervical spine, right knee 
and the testicles, and if so, whether any of these conditions are 
etiologically related to service.  The Board points out that full 
VA examinations, to include medical opinions, have not yet been 
furnished with respect to any of the aforementioned claimed 
conditions, but are warranted in this case.  

The Board notes that fulfillment of VA's duty to assist a 
claimant includes providing a medical examination or obtaining a 
medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c)(4) (2010).  In a claim for service connection, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits still triggers 
the duty to assist if it indicates that the Veteran's condition 
may be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents 
a low threshold for the requirement that evidence indicates that 
the claimed disability/death may be associated with in-service 
injuries for purposes of a VA examination).  Accordingly, 
additional development of the aforementioned claims, to include 
providing a VA examination, is warranted.  

The AMC/RO shall arrange for the Veteran to undergo the 
development requested herein.  In addition, the Veteran will be 
given an opportunity to provide any additional information or 
evidence relating this claim on Remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claims for disorders of the 
cervical spine, right knee and the testicles.  
Based on his response, the RO must attempt to 
procure copies of all records which have not 
previously been obtained from identified 
treatment sources.  

In addition, all available VA 
treatment/outpatient records should be 
obtained, as the Veteran has reported 
receiving  treatment from VA in Daytona 
Beach, FL.   

2.  The RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination so 
as to ascertain the underlying cause, time of 
onset, and etiology of the Veteran's claimed 
disorder of the cervical spine (not claimed 
as a manifestation of undiagnosed illness).  
The claims file, to include a complete copy 
of this remand, shall be made available to 
the examiner in conjunction with conducting 
the examination of the Veteran.  The examiner 
shall annotate the report to reflect that 
review of the claims file was undertaken.  A 
discussion of the Veteran's lay history and 
symptomatology as well as the documented 
pertinent medical history should also be 
included.  All appropriate tests or studies 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner's report shall also address the 
following matters:

A  The examiner shall clearly identify (by 
diagnosis) whether the Veteran currently has 
a disability or disabilities of the cervical 
spine.

B.  If the Veteran has a currently manifested 
disorder of the cervical spine, the examiner 
should render an opinion as to whether it is 
at least as likely as not (a 50 percent or 
more probability) that the disability found 
on examination is of service etiology; i.e. 
was incurred in or is etiologically related 
to (to include by virtue of continuity and 
chronicity of symptomatology in and since 
service) the Veteran's period of active 
service extending from July 1984 to September 
2005.

3.  The RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination so 
as to ascertain the underlying cause, time of 
onset, and etiology of the Veteran's claimed 
disorder of the right knee (not claimed as a 
manifestation of undiagnosed illness).  The 
claims file, to include a complete copy of 
this remand, shall be made available to the 
examiner in conjunction with conducting the 
examination of the Veteran.  The examiner 
shall annotate the report to reflect that 
review of the claims file was undertaken.  A 
discussion of the Veteran's lay history and 
symptomatology as well as the documented 
pertinent medical history should also be 
included.  All appropriate tests or studies 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner's report shall also address the 
following matters:

A  The examiner shall clearly identify (by 
diagnosis) whether the Veteran currently has 
a disability or disabilities of the right 
knee.

B.  If the Veteran has a currently manifested 
disorder of the right knee, the examiner 
should render an opinion as to whether it is 
at least as likely as not (a 50 percent or 
more probability) that the disability found 
on examination is of service etiology; i.e. 
was incurred in or is etiologically related 
to (to include by virtue of continuity and 
chronicity of symptomatology in and since 
service) the Veteran's period of active 
service extending from July 1984 to September 
2005.

4.  The RO/AMC shall arrange for the Veteran 
to undergo an appropriate VA examination so 
as to ascertain the underlying cause, time of 
onset, and etiology of the Veteran's claimed 
disorders of the testicles, to include 
varicocele (not claimed as a manifestation of 
undiagnosed illness).  The claims file, to 
include a complete copy of this remand, shall 
be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner shall annotate 
the report to reflect that review of the 
claims file was undertaken.  A discussion of 
the Veteran's lay history and symptomatology 
as well as the documented pertinent medical 
history should also be included.  All 
appropriate tests or studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The examiner's 
report shall also address the following 
matters:

A  The examiner shall clearly identify (by 
diagnosis) whether the Veteran currently has 
a disability or disabilities of the testicles 
(assessing right and left sides separately).

B.  If the Veteran has a currently manifested 
disorder of either or both testes, the 
examiner should render an opinion as to 
whether it is at least as likely as not (a 50 
percent or more probability) that the 
disability found on examination is of service 
etiology; i.e. was incurred in or is 
etiologically related to (to include by 
virtue of continuity and chronicity of 
symptomatology in and since service) the 
Veteran's period of active service extending 
from July 1984 to September 2005, to include 
discussing whether there is any relationship 
between any currently manifested disorder of 
the testes and bilateral inguinal hernia 
repair which took place in 1985.

5.  For the above examinations, a report of 
the examination(s) shall be prepared and 
associated with the Veteran's VA claims 
folder.  The examiner(s) shall explain any 
opinion provided, to include supporting 
references to evidence in the file, as 
appropriate.  The medical basis for all 
opinions expressed shall be discussed for the 
record.  It would be helpful if the 
examiner(s), in expressing his or her 
opinion, would use the language "likely," 
"unlikely" or "at least as likely as not."  
The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

6.  After the requested development has been 
completed, the examination reports should be 
reviewed to ensure that they are in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.

7.  Then readjudicate the Veteran's claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  The supplemental 
statement of the case must contain notice of 
all relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
pertinent to the issues currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


